 

Exhibit 10.2

 

PNC Bank, National Association

350 S. Grand Ave., (2 Cal Plaza) Suite 3850

Los Angeles, CA 90071

 

May 31, 2019

 

DASAN Zhone Solutions, Inc.

7195 Oakport Street

Oakland, California 94621

 

Re:

(i) Revolving Credit, Term Loan, Guaranty and Security Agreement, dated as of
February 27, 2019 (as it may hereafter be amended, supplemented, modified,
restated and replaced from time to time, “Domestic Credit Agreement”), by and
among DASAN ZHONE SOLUTIONS, INC., a Delaware corporation (“DZSI”), ZTI MERGER
SUBSIDIARY III, INC., a Delaware corporation (“ZTI,” and together with DZSI and
each Person joined hereto as a borrower from time to time, collectively, the
“Domestic Borrowers” and each, a “Domestic Borrower”), those certain
Subsidiaries of DZSI party thereto from time to time as Guarantors thereunder
(collectively, the “Domestic Guarantors”), the financial institutions which are
now, or which hereafter, become a party thereto as lenders (collectively, the
“Domestic Lenders”), and PNC Bank, National Association (“PNC”), as agent (the
“Domestic Agent”), PNC and Citibank, N.A., as Joint Lead Arrangers, and
Citibank, N.A., as Documentation Agent and (ii) Export-Import Revolving Credit,
Guaranty and Security Agreement, dated as of February 27, 2019 (as it may
hereafter be amended, supplemented, modified, restated and replaced from time to
time, “Ex-Im Subfacility Credit Agreement”, and together with the Domestic
Credit Agreement, the “Credit Agreements”), among DZSI and ZTI (together with
DZSI and each Person joined hereto as a borrower from time to time,
collectively, the “Ex-Im Borrowers” and each, an “Ex-Im Borrower”, and together
with the Domestic Borrowers, collectively, the “Borrowers” and each, a
“Borrower”), those certain Subsidiaries of DZSI party thereto from time to time
as Guarantors thereunder (collectively, the “Ex-Im Guarantors”, and together
with the Domestic Guarantors, collectively, the “Guarantors”, and together with
the Borrowers, collectively, the “Loan Parties”), the financial institutions
which are now, or which hereafter, become a party thereto as lenders
(collectively, the “Ex-Im Lenders”, and together with the Domestic Lenders,
collectively, the “Lenders”), and PNC, as agent (the “Ex-Im Agent”, and together
with the Domestic Agent, collectively, the “Agents” and each, an “Agent”), PNC
and Citibank, N.A., as Joint Lead Arrangers, and Citibank, N.A., as
Documentation Agent.  

 

Ladies and Gentlemen:

 

1

--------------------------------------------------------------------------------

 

Reference is made to the Credit Agreements described above.  Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
thereto in the respective Credit Agreements; provided that, for the avoidance of
doubt, except as otherwise expressly provided herein, any capitalized term used
herein and not otherwise defined herein that is a defined term under both Credit
Agreements having an identical definition in each Credit Agreement shall have
the meanings given to such term in the Credit Agreements and any capitalized
term used herein and not otherwise defined herein that is a defined term under
only one Credit Agreement shall have the meaning given to such term in such
Credit Agreement.  

 

Pursuant to Section 7.17(c) of each of the respective Credit Agreements, the
Loan Parties are required to repay the Permitted LGU Indebtedness by the close
of business (Korea time) on June 18, 2019.  Loan Parties have advised Agent and
Lenders that, notwithstanding this requirement, DNS Korea wishes to enter into
an agreement with LG Uplus Corp. to extend the maturity of the Permitted LGU
Indebtedness through June 18, 2020, and Loan Parties have requested that Agent
and Lenders consent to such extension.  Agent and Lenders have agreed to such
request on the terms and conditions set forth herein.

 

Therefore, in exchange for good and sufficient consideration, the receipt and
sufficiency of which by each party hereto is hereby acknowledged, and intending
to be legally bound, the parties hereto agree as follows:

 

A.Agent and Lenders hereby consent to the extension of the maturity of the
Permitted LGU Indebtedness through June 18, 2020.

 

B.The definition of “Permitted LGU Indebtedness” ” set forth in Section 1.2 of
each of the Credit Agreements is hereby amended and restated in its entirety as
follows:

 

“Permitted LGU Indebtedness” shall mean unsecured Indebtedness of DNS Korea
owing to LG Uplus Corp. under that certain loan agreement dated as of June 11,
2018 between  LG Uplus Corp. and DASAN Network Solutions, Inc. and under any
promissory notes or other loan documents relating thereto, with an aggregate
maximum principal amount (exclusive of interest, fees, and other non-principal
amounts) not to exceed KRW Two Billion (₩2,000,000,000) outstanding at any one
time, provided that, such Indebtedness shall only constitute Permitted LGU
Indebtedness (and Permitted Indebtedness permitted under the provisions of
Section 7.8) to the extent that (x) no Company other than DNS Korea shall have
any obligation or liability (whether pursuant to any guaranty or suretyship
agreement or otherwise) for such Indebtedness, (y) such Indebtedness shall at
all times be on an interest free basis, and (y) such Indebtedness shall at all
times remain unsecured by any Liens granted by any Loan Party including DNS
Korea.  Loan Parties shall provide at least thirty (30) days prior written
notice to Agent and Lenders of any intention to incur any Refinancing
Indebtedness to refinance the Permitted LGU Indebtedness.  

C.Section 7.17(c) of each of the respective Credit Agreements is hereby replaced
in its entirety as follows:  “[RESERVED]”.

 

2

--------------------------------------------------------------------------------

 

D.Subclause (y) of clause (e) of the definition of “Debt Payments” is hereby
restated in its entirety as follows: “(y) an amount equal to aggregate amount of
the repayment in full in cash of the Permitted LGU Indebtedness on any scheduled
maturity thereof.”

 

This letter agreement shall be effective upon execution and delivery hereof by
all parties, and shall be binding upon and inure to the benefit of Loan Parties,
the Agents, each Lender, all future holders of the Obligations, and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this letter agreement without
the prior written consent of the applicable Agent and each Lender party to such
Credit Agreement.  This letter agreement may not be amended or waived except by
an instrument in writing signed by the parties hereto.  This letter agreement
and all matters relating hereto or arising herefrom (whether arising under
contract law, tort law or otherwise) shall, in accordance with Section 5-1401 of
the General Obligations Law of the State of New York, be governed by and
construed in accordance with the laws of the State of New York.  This letter
agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this letter agreement by
facsimile transmission or other similar method of electronic transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.  The provisions of Sections 12.1, 12.2, 12.3, and 16.1 of
the Domestic Credit Agreement are hereby incorporated by reference.  This letter
agreement, together with the Credit Agreements and Other Documents (each as in
effect on the date hereof as amended or modified hereby) represent and embody
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and supersede all prior agreements, commitments,
arrangements, negotiations or understandings, whether written or oral, of the
parties with respect the subject matter hereof and thereof.  Except as expressly
set forth herein, all of the terms and conditions of each Credit Agreement and
the Other Documents relating to each of them are hereby ratified and confirmed
and continue unchanged and in full force and effect.  

[Signatures on Following Page]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
day and year first above written.  If the terms and provisions of this agreement
are acceptable to Loan Parties, please so indicate by executing this letter
agreement below.

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Domestic Agent, Ex-Im Agent, Domestic

Lender, and Ex-Im Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Steve Roberts

 

 

Name:

 

Steve Roberts

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

as Domestic Lender and Ex-Im Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Christopher Snider

 

 

Name:

 

Christopher Snider

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

Accepted and Agreed to:

 

DASAN ZHONE SOLUTIONS, INC.

as Borrowing Agent under the Domestic Credit

Agreement and Borrowing Agent under the Ex-

Im Subfacility Credit Agreement, on behalf of

all Loan Parties

 

 

By:

 

/s/ Michael Golomb

Name:

 

Michael Golomb

Title:

 

Chief Financial Officer

 

4